Case 4:19-cv-00119-SDJ-KPJ Document 155 Filed 07/22/20 Page 1 of 24 PageID #: 3836




  Alex Harrell                                                                   Faegre Drinker Biddle & Reath LLP
  alex.harrell@faegredrinker.com                                                 1717 Main Street, Suite 5400
  469-357-2540 direct                                                            Dallas, Texas 75201
                                                                                 +1 469 357 2500 main
                                                                                 +1 469 327 0860 fax




  July 22, 2020


  Via CM/ECF
  The Hon. Kimberly Priest Johnson
  United States Federal Courthouse
  7940 Preston Road, Suite 110
  Plano, Texas 75024

             Re:        Civil Action No. 4:19-CV-00119-ALM-KPJ; John S. Vanderbol, III, et al. v. State
                        Farm Mutual Automobile Insurance Company, et al.; In the United States District
                        Court for the Eastern District of Texas, Sherman Division


  Dear Judge Johnson:

         At the July 21, 2020 hearing in the above-referenced matter, I offered to provide the Court
  with case law addressing the citizenship of a third party, State Farm Lloyds. The Court suggested
  that would be useful. Accordingly, I have attached to this letter the following opinions:

            Garza v. State Farm Lloyds, No. 1:18-cv-00025, 2018 WL 8638780, *1 (S.D. Tex. May 3,
             2018) (“Defendant State Farm [Lloyds] is an unincorporated association of underwriters,
             with citizenship of Illinois and Arizona”).

            Polinard v. State Farm Lloyds, No. SA-17-CA-830-FB (HJB), 2018 WL 1904838, *3
             (W.D. Tex. Feb. 12, 2018) (noting that complete diversity existed because none of State
             Farm Lloyds’ underwriters were residents of Texas).

            Sparks v. State Farm Lloyds, No. 6:13-CV-603, 2014 WL 12607861, *2 (E.D. Tex. Jan.
             30, 2014) (observing that, “[a]s a Lloyds group, State Farm Lloyds is an association of
             underwriters” and “[f]or purposes of diversity, a Lloyds group is considered a resident in
             any state where its underwriters are residents” and finding complete diversity existed
             because “all the underwriters of State Farm Lloyds are residents of states other than
             Texas”).

            Simon v. State Farm Lloyds, No. 1:10-CV-821, 2011 WL 13216963, *2 (E.D. Tex. April
             1, 2011) (“Because no State Farm [Lloyds] underwriter is a citizen of Texas, State Farm
             [Lloyds] is not a citizen of Texas ….”).



  124693992.01
Case 4:19-cv-00119-SDJ-KPJ Document 155 Filed 07/22/20 Page 2 of 24 PageID #: 3837

  July 22, 2020
  Page 2


          Also, State Farm Lloyds recently removed another case from Texas state court to the
  Sherman Division of the Eastern District of Texas and in connection with its notice of removal in
  that case, State Farm Lloyds filed an affidavit confirming that all of its underwriters are domiciled
  in the State of Illinois (Civil Action No. 4:20-cv-00519, Doc. 1-8).


                                                Respectfully Submitted,

                                                /s/ D. Alexander Harrell

                                                D. Alexander Harrell

  Encl.



                                   CERTIFICATE OF SERVICE

     I certify that on July 22, 2020, a true and correct copy of the foregoing document was served
  on all parties via the Court’s CM/ECF system in accordance with the Federal Rules of Civil
  Procedure.

                                                 /s/ D. Alexander Harrell
                                                D. ALEXANDER HARRELL




  124693992.01
Case 4:19-cv-00119-SDJ-KPJ Document 155 Filed 07/22/20 Page 3 of 24 PageID #: 3838




                        EXHIBIT 1
Casev.4:19-cv-00119-SDJ-KPJ
Garza                                 Document
       State Farm Lloyds, Slip Copy (2018)                 155 Filed 07/22/20 Page 4 of 24 PageID #: 3839


                                                                  “Daffron”) (collectively, hereafter the “Defendants”) for the
                                                                  following: Breach of Contract, Fraud, Conspiracy to Commit
                  2018 WL 8638780
                                                                  Fraud, Breach of the Duty of Good Faith and Fair Dealing,
    Only the Westlaw citation is currently available.
             United States District Court,                        and alleged violations under the Texas Insurance Code. 3
           S.D. Texas, Brownsville Division.                      Plaintiff is a resident of Cameron County, Texas. Defendant
                                                                  State Farm is an unincorporated association of underwriters,
             Elizabeth GARZA, Plaintiff,                          with citizenship of Illinois and Arizona. Defendants Longoria
                          v.                                      and Daffron are citizens of Texas.
       STATE FARM LLOYDS, Daniel Longoria,
         Charles Daffron, Gregory Strickland,
                                                                  II. PROCEDURAL HISTORY
           and Rosa Contreras 1 , Defendants.                     Plaintiff filed “Plaintiffs’ Original Petition and First Set
                                                                  of Discovery Requests” (hereafter “state court petition”)
               Civil Action No. 1:18-cv-00025
                                                                  (Docket No. 1-2) August 30, 2017 in CC1, Cameron, County,
                              |
                                                                  Texas. Defendants filed “Defendants State Farm Lloyds’,
                     Signed 05/03/2018
                                                                  Daniel Longoria’s, and Charles Daffron’s Verified Original
Attorneys and Law Firms                                           Answer to Plaintiffs’ Original Petition” (Docket No. 1-5)
                                                                  November 1, 2017. The CC1 Court entered “Amended
James Michael Moore, The Moore Law Firm, McAllen, TX,             Agreed Order Granting Unopposed Motion for Severance of
for Plaintiff.                                                    Claims” (hereafter “Agreed Severance Order”) (Docket No.
                                                                  1-10) January 10, 2018.
Sarah Ann Nicolas, Daniel K. Worthington, Ramon
Worthington, PLLC, Austin, TX, Christiana Dijkman,                On February 8, 2018, Defendant State Farm removed Cause
Christiana Dijkman, PC, Elizabeth Sandoval Cantu, Sofia           No. 18-CCL-50 to this Court (Docket No. 1) on the basis of
A. Ramon, Ramon Worthington, PLLC, McAllen, TX, for               diversity of citizenship. Plaintiff filed “Plaintiff’s Opposed
Defendants.                                                       Motion to Remand and Brief in Support” (Docket No. 5)
                                                                  March 9, 2018. Defendant State Farm filed “Defendant’s
                                                                  Response to Plaintiff’s Motion to Remand” (Docket No. 6)
      ORDER DENYING MOTION TO REMAND                              March 28, 2018. Plaintiff filed “Plaintiff’s Reply in Support
                                                                  of Remand” (Docket No. 7) April 4, 2018.
Rolando Olvera, United States District Judge

 *1 Before this Court is “Plaintiff’s Opposed Motion to           III. LEGAL STANDARD
Remand and Brief in Support” (Docket No. 5) (hereafter            A defendant may remove a civil action filed in state court,
“Motion to Remand”). The remand issues are as follows: (1)        except as otherwise expressly provided by Congress, if the
whether removal was timely; (2) whether Plaintiff improperly      parties are diverse and the amount in controversy exceeds
joined individual defendants to defeat removal; and (3)
whether the amount in controversy is within the jurisdictional    $75,000.       28 U.S.C. § 1441(a);    28 U.S.C. § 1332(a)(1).
limits of the Court. For the reasons stated below, Plaintiff’s    Initially, if a case is not removable, a defendant must file a
Motion to Remand (Docket No. 5) is DENIED.                        notice of removal within thirty days of a “motion, order or
                                                                  other paper from which it may first be ascertained that the
                                                                  case is or has become removable.”         28 U.S.C. § 1446(b)
I. FACTUAL BACKGROUND 2                                           (3). The party seeking removal “bears the burden of showing
This suit arises from Elizabeth Garza’s (hereafter “Plaintiff”)   that federal jurisdiction exists and that removal [is] proper.”
attempt to recover property damages pursuant to an insurance
policy issued by Defendant State Farm Lloyds (hereafter              Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d
“State Farm”). Plaintiff filed the instant civil suit in County   720, 723 (5th Cir. 2002). Complete diversity of citizenship
Court at Law Number One, Cameron County, Texas (hereafter         between the plaintiff and defendant must be ascertained
“CC1”), against defendants State Farm, Daniel Longoria            in order for diversity of jurisdiction to exist. Carden v.
(hereafter “Longoria”), and Charles Daffron (hereafter            Arkoma Assocs., 494 U.S. 185, 187, 110 S.Ct. 1015, 108


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Casev.4:19-cv-00119-SDJ-KPJ
Garza                                 Document
       State Farm Lloyds, Slip Copy (2018)                     155 Filed 07/22/20 Page 5 of 24 PageID #: 3840


L.Ed.2d 157 (1990). However, a court may not consider the             more than the damages for which [s]he has prayed in the state
citizenship of a party, for purposes of determining complete
                                                                      court complaint.” De Aguilar v. Boeing, Co., 47 F.3d 1404,
diversity, if a party is improperly joined. See         Flagg v.      1411 (5th Cir. 1995).
Stryker Corp., 819 F.3d 132, 141 (5th Cir. 2016). Improper
joinder is established if the removing party proves the
following: “(1) actual fraud in the pleading of jurisdictional        IV. DISCUSSION
facts, or (2) inability of the plaintiff to establish a cause of      Defendant State Farm removed the instant case from state
                                                                      court, asserting Defendants Longoria and Daffron were joined
action against the non-diverse party in state court.”       Travis
                                                                      to defeat diversity of citizenship. 4 See Docket No. 1 at 5.
v. Irby, 326 F.3d 644, 646-47 (5th Cir. 2003); see   Guillory         In support of its opposition to remand, Defendant State Farm
v. PPG Indus., Inc., 434 F.3d 303, 308 (5th Cir. 2005) (“[t]he        argued Defendants Longoria and Daffron had no involvement
burden of proof is on the removing party.”)).                         in handling the Plaintiff’s claim; Defendants Longoria’s and
                                                                      Daffron’s personal involvement, if any, were related to the
 *2 In evaluating whether a defendant was improperly joined,          Third Party Individual’s claims severed by the CC1. See
the role of the court is not to determine “whether the plaintiff      Docket No. 6 at 4-5. Plaintiff alleged the case should be
will actually or even probably prevail on the merits of the           remanded because removal was untimely, and alternatively,
claim,” but “look only for a possibility that the plaintiff may       even if timely, Defendant State Farm did not establish the
do so.” Rodriguez v. Sabatino, 120 F.3d 589, 591 (5th Cir.            minimum amount in controversy. See Docket No. 1 at 4, 8.
1997) (citations omitted). Further, “the existence of even
a single valid cause of action against in-state defendants
(despite the pleading of several unavailing claims) requires             A. Improper Joinder and Timeliness of Removal
                                                                      Complete diversity in this case is only possible if Defendants
remand of the entire case to state court.” Gray ex rel. Rudd
                                                                      Longoria and Daffron were improperly joined. Pursuant to
v. Beverly Enterprises-Mississippi, Inc., 390 F.3d 400, 412
                                                                      CC1’s “Agreed Severance Order,” the Plaintiff was ordered
(5th Cir. 2004). Alternatively, in the event a court determines a
                                                                      to amend her petition, within seven days of its January 10,
defendant has been improperly joined, the court shall dismiss
                                                                      2018 execution, “to reflect the appropriate parties” associated
the improperly joined party without prejudice for lack of
                                                                      with the Plaintiff’s “August 10, 2014 claim”. See Docket No.
jurisdiction. Int’l Energy Ventures Mgmt., L.L.C. v. United           1-10 at 3. Plaintiff failed to amend her state court petition
Energy Grp., Ltd., 818 F.3d 193, 199 (5th Cir. 2016).                 and Defendant State Farm removed the case February 8,
                                                                      2018; twenty-nine days after the execution of the “Agreed
Moreover, in determining whether the amount in controversy            Severance Order.” See Docket No. 1 at 6, ¶22.
under § 1332 is exceeded, the court “consider[s] the claims
                                                                       *3 This Court must now determine whether Defendant
in the state court petition as they existed at the time of
                                                                      State Farm’s removal was timely. The relevant procedure for
removal.”     Manguno v. Prudential Prop. & Cas. Ins. Co.,            removal statute states the following:
276 F.3d 720, 723 (5th Cir. 2002). If state law precludes
parties from alleging a specific amount of damages in their
state court petition, “a defendant must demonstrate by a                          If the case stated by the initial pleading
preponderance of the evidence that the amount in controversy                      is not removable, a notice of removal
exceeds $75,000.”         Gebbia v. Wal-Mart Stores, Inc., 233                    may be filed within thirty days after
F.3d 880, 882-83 (5th Cir. 2000). Defendant meets its burden                      receipt by the defendant, through
if it shows that “it is apparent from the face of the petition that               service or otherwise, of a copy of an
the claims are likely to exceed $75,000, or, alternatively, (2)                   amended pleading, motion, order or
the defendant sets forth ‘summary judgment type evidence’                         other paper from which it may first be
of facts in controversy that support a finding of the requisite                   ascertained that the case is one which
                                                                                  is or has become removable.
amount.”      Manguno, 276 F.3d at 723. If defendant meets
this threshold, the burden shifts to Plaintiff to “show that, as a
matter of law, it is certain that [s]he will not be able to recover



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Casev.4:19-cv-00119-SDJ-KPJ
Garza                                 Document
       State Farm Lloyds, Slip Copy (2018)                 155 Filed 07/22/20 Page 6 of 24 PageID #: 3841



    28 U.S.C. § 1446(b)(3). Defendant State Farm argues           claim.”    Hartford Ins. Grp. v. Lou-Con, Inc., 293 F.3d 908,
Defendants Longoria and Daffron were improperly joined            911 (5th Cir. 2002)(per curiam); see Santiago v. State Farm
because they “had no involvement in [Defendant] State             Lloyds, 2013 U.S. Dist. LEXIS 63457, 2013 WL 1880845,
Farm’s investigation and adjustment of Plaintiff’s August 10,     at *4-5 (S.D. Tex. 2013) (holding a breach of contract claim
2014 claim”; therefore, the “Agreed Severance Order” made         facially implicating policy limits, which exceeded the amount
it ascertainable that “none of the individual defendants” had     in controversy threshold, sufficiently measured the value of
any involvement in the claim before this Court. See Docket        the claim). Based on the insurance policy, the value of the
Nos. 1 at 5, ¶17; 6 at 3, ¶5. The Plaintiff did not allege        breach of contract claim alone, implicates policy limits of
Defendants Longoria and Daffron were personally involved          $140,000.00. The Plaintiff’s additional claims for breach of
in her claim, and failed to timely amend her pleading alleging    good faith and violations under the Texas Insurance Code
any involvement by said individual defendants. Thus, the          only increase the amount in controversy. Thus, the Court finds
Court finds that Defendant State Farm has demonstrated            Defendant State Farm has established that it is more likely
that there is no possibility of recovery by Plaintiff against     than not that the amount in controversy exceeds $75,000.00.
Defendants Longoria and Daffron for this cause of action.
                                                                   *4 Plaintiff was unable to show “to a legal certainty” that
See     Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573       her damages would not exceed $75,000.00. In her state court
(5th Cir. 2004) (en banc) (holding improper joinder is met
                                                                  petition, Plaintiff pleaded damages under Rule 47(c)(2) 5 and
when “there is no reasonable basis for the district court to
                                                                  alleged within the body of her complaint an unverified
predict that the plaintiff might be able to recover against
                                                                  “Stipulation of Damages not to exceed $74,999.99.” See
an in-state defendant.”). Accordingly, the in-state defendant
                                                                  Docket No 1-2 at 1. A plaintiff shows to a “legal certainty”
barrier was removed via severance January 10, 2018. See
                                                                  that her recovery will not exceed the amount stated in the state
   Crocket v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 533        complaint when she files “a binding stipulation or affidavit
(5th Cir. 2006) (holding removal jurisdiction existed upon        with the complaint prior to removal” stating recovery of
the severance of plaintiff’s claims against improperly joined,
                                                                  damages will not exceed $75,000.00. See        De Aguilar, 47
non-diverse in-state defendants). For these reasons, this Court
                                                                  F.3d at 1412-13; see, e.g., Williams v. Companion Prop. &
finds Defendant State Farm’s removal as timely.
                                                                  Cas. Ins. Co., No. H-13-733, 2013 WL 2338227, at *2 (S.D.
                                                                  Tex. May 27, 2013) (holding a binding stipulation attached
  B. Amount in Controversy                                        to the original petition “establishe[d] to a legal certainty
The Court must next determine whether Defendant State             that [the plaintiff] w[ould] not be able to recover more than
Farm has proven, by a preponderance of the evidence, that the     $75,000.00”). However, Plaintiff failed to attach a binding
                                                                  verified stipulation to her complaint; thus, state law does
amount in controversy exceeds $75,000.00. See 28 U.S.C.           not limit Plaintiff’s recovery in the instant matter below
§ 1332(a)(1). The Court may look to the face of pleading,         $75,000.00. For these reasons, the amount in controversy
or at summary judgment evidence provided by Defendant             is within this Court’s jurisdictional limits. Thus, Defendant
State Farm in determining whether it has met the amount in        State Farm’s removal was proper.
controversy threshold.       Manguno, 276 F.3d 720, 723 (5th
Cir. 2002). Plaintiff is seeking the following damages against
                                                                  V. CONCLUSION
Defendant State Farm: (1) actual damages; (2) damages
                                                                  It is therefore ORDERED, ADJUDGED and DECREED
for mental anguish; (3) 18% interest per annum on the
                                                                  that “Plaintiff’s Opposed Motion to Remand and Brief in
amount of the insurance claim; (4) compensatory damages
                                                                  Support” (Docket No. 5) is DENIED. Defendants Daniel
for breach of good faith; (5) exemplary damages; and (6)
                                                                  Longoria and Charles Daffron are DISMISSED WITHOUT
attorney fees. See Docket No. 1-2 at 28-29. Defendant State
                                                                  PREJUDICE. The Clerk is also ORDERED to remove
Farm submitted an insurance policy which listed dwelling
                                                                  Gregory Strickland and Rosa Contreras as parties to this case.
limits of liability at $140,000.00. See Docket No. 6-2 at 2.
Where a claim involves the applicability of an insurance
policy to a specific occurrence, “the jurisdictional amount       All Citations
in controversy is measured by the value of the underlying
                                                                  Slip Copy, 2018 WL 8638780



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Casev.4:19-cv-00119-SDJ-KPJ
Garza                                 Document
       State Farm Lloyds, Slip Copy (2018)           155 Filed 07/22/20 Page 7 of 24 PageID #: 3842




                                                    Footnotes


1     Defendants Strickland and Contreras were not served with process before the claim was removed to this
      Court. Therefore, this Court has no jurisdiction over said defendants. The Clerk of this Court is ORDERED
      to remove Defendants Strickland and Contreras as parties to this civil suit.
2     The factual statements set forth herein were obtained from the following documents: Docket Nos. 1, 1-2, 1-10.
3     Plaintiff and Andrea Martinez (hereafter “Third Party Individual”) asserted unrelated claims in their state
      court petition against Defendants. On January 10, 2018, CC1 severed the Third Party Individual’s claims;
      Defendant State Farm removed the Plaintiff’s claim (Cause No. 18-CCL-50) on February 8, 2018. See Docket
      Nos. 1 at 1, ¶1; 1-10. The Plaintiff’s claim does not involve the Third Party Individual.
4     This Court notes that Plaintiff mischaracterized Defendant State Farm as being a citizen of Texas in Plaintiff’s
      state court petition. See Docket No. 1-2 at 3, ¶ 4. Defendant State Farm confirmed in its Notice of Removal
      that it is a citizen of Illinois and Arizona. See Docket No. 1 at 4, ¶¶ 14-15.
5     “An original pleading which sets forth a claim for relief...shall contain...a statement that the party seeks:
      monetary relief of $100,000 or less and non-monetary relief.       Tex. R. Civ. P. 47(c)(2).


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         4
Case 4:19-cv-00119-SDJ-KPJ Document 155 Filed 07/22/20 Page 8 of 24 PageID #: 3843




                       EXHIBIT 2
Case 4:19-cv-00119-SDJ-KPJ
Polinard                               Document
         v. State Farm Lloyds, Not Reported          155(2018)
                                            in Fed. Supp. Filed      07/22/20 Page 9 of 24 PageID #: 3844


                                                              who join together to issue insurance through an “attorney
                                                              in fact” or other representative. See TEX. INS. CODE §
                 2018 WL 1904838
                                                              941.001–.03 (West 2002). State Farm Lloyds, Inc., serves as
   Only the Westlaw citation is currently available.
                                                              State Farm Lloyds’ statutory attorney-in-fact. (Docket Entry
          United States District Court, W.D.
                                                              1–2, at 1.)
            Texas, San Antonio Division.

           Herbert Lawrence POLINARD, Jr.                     On February 4, 2014, Plaintiffs Melissa Polinard and Herbert
            and Melissa Polinard, Plaintiffs,                 Lawrence Polinard, Jr. filed suit against State Farm Lloyds,
                          v.                                  Inc., and Miguel Rivas, a State Farm insurance agent, in
                                                              Bexar County district court, seeking to recover for damages
           STATE FARM LLOYDS and State
                                                              to residential property in San Antonio that allegedly resulted
            Farm Lloyds, Inc., Defendants.
                                                              from a wind and hail storm. (Docket Entry 1–4, at 18.)
                SA–17–CA–830–FB (HJB)                         Plaintiffs asserted various state statutory and common law
                           |                                  claims related to the alleged property damage. (Docket Entry
                   Signed 02/12/2018                          1–4, at 14–34.)

Attorneys and Law Firms                                       On May 20, 2016, Plaintiffs amended their complaint in state
                                                              court, filing a Second Supplemental Original Petition that
Hugo Xavier de los Santos, Hugo Xavier de los Santos,         joined State Farm Lloyds as a defendant. (Docket Entry 1–4,
Attorney at Law & C.P.A., San Antonio, TX, for Plaintiffs.    at 3–5.) A month later, Plaintiffs voluntarily dismissed State
                                                              Farm Lloyds, Inc., from the state court suit. (Docket Entry 1–
Margaret Frances Brown, Mark A. Lindow, Lindow Stephens
                                                              5, at 3.) On August 29, 2017, Plaintiffs voluntarily dismissed
Treat, LLP, San Antonio, TX, for Defendants.
                                                              their claims against Defendant Rivas. (Docket Entry 1–3, at
                                                              6–7.) The same day, State Farm Lloyds removed the case to
                                                              federal court. (Docket Entry 1).
       REPORT AND RECOMMENDATION OF
       UNITED STATES MAGISTRATE JUDGE
                                                              On August 30, 2017, the day after removal, Plaintiffs filed
Henry J. Bemporad, United States Magistrate Judge             a Third Supplemental Original Complaint in state court,
                                                              dismissing Melissa Polinard as a Plaintiff and re-adding State
To the Honorable United States District Judge Fred            Farm Lloyds, Inc., as a Defendant. (See Docket Entry 11, at
Biery:                                                        2; Docket Entry 14, at 2.) On September 19, 2017, Plaintiffs
 *1 This Report and Recommendation concerns Plaintiff         filed a Third Supplemental Original Complaint in this Court,
Herbert Lawrence Polinard, Jr.’s Motion to Remand for         similarly removing Melissa Polinard as a Plaintiff and adding
Lack of Jurisdiction (Docket Entry 10) and Defendant          State Farm Lloyds, Inc., as a Defendant. (Docket Entry 7, at
State Farm Lloyds’ Motion to Strike Plaintiff’s Third         1–2.)
Supplemental Original Complaint (Docket Entry 11). This
case has been referred to the undersigned for consideration   After filing the Third Supplemental Original Complaint in
of pretrial matters. (Docket Entry 8). For the reasons that   this Court, Plaintiff Herbert Polinard, Jr., moved to remand
follow, I recommend that the Motion to Remand (Docket         the case back to state court for lack of diversity jurisdiction.
Entry 10) be DENIED, that and the Motion to Strike            (Docket Entry 10.) State Farm Lloyds moved to strike the
(Docket Entry 11) be GRANTED, and that Plaintiff Herbert      Third Supplemental Original Complaint under Federal Rule
Polinard’s Supplemental Complaint (Docket Entry 7) should     of Civil Procedure 12(f), arguing that the amended pleading
be STICKEN, removing Defendant State Farm Lloyds, Inc.,       was improperly filed. (Docket Entry 11.)
from the suit.

                                                              II. Analysis.
I. Background.                                                 *2 This Report and Recommendation first considers
Defendant State Farm Lloyds is a “Lloyd’s plan” insurer       Plaintiff’s motion to remand, determining whether removal
under Texas law, which consists of a group of underwriters    was improper for lack of diversity jurisdiction. It then
                                                              considers whether Plaintiff’s Third Original Supplemental


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Case   4:19-cv-00119-SDJ-KPJ
Polinard                               Document
         v. State Farm Lloyds, Not Reported          155 (2018)
                                            in Fed. Supp.  Filed 07/22/20 Page 10 of 24 PageID #: 3845


Complaint should be stricken under Federal Rule of Civil
                                                                    (citing   Carden v. Arkoma Assocs., 494 U.S. 185, 195–96
Procedure 12(f).
                                                                    (1990) ).


   A. Motion to Remand.                                             Plaintiff, a Texas citizen, argues that State Farm Lloyds is not
Plaintiff challenges this Court’s diversity jurisdiction, arguing   diverse because it is registered as a Texas domestic insurance
that State Farm Lloyds and State Farm Lloyds, Inc., are Texas       company with its home office in Texas. (Docket Entry 10, at
entities and, therefore, the parties are not diverse and this       2.) While this may be true, it is irrelevant. State Farm Lloyds
Court lacks diversity jurisdiction over this case. (See Docket      is an unincorporated association of insurance underwriters.
Entry 10, at 2–4.) These arguments fail.                            See     Corfield v. Dallas Glen Hills LP, 355 F.3d 853,
                                                                    866 (5th Cir. 2003). For diversity analysis, the citizenship
Federal courts have “limited jurisdiction” and “possess             of an unincorporated association depends on the citizenship
only that power authorized by Constitution and statute.”            of the association’s members—here, the underwriters. See
   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,            Royal Ins. Co. of Am., 3 F.3d at 883. (“Thus, for
377 (1994). When a case is removed, the removing party              purposes of determining whether diversity jurisdiction exists,
bears the burden of establishing the federal court’s subject        we conclude that the members of a Lloyds group are the
matter jurisdiction.       Kokkonen, 511 U.S. at 377; see also      underwriters alone.”).

   Manguno v. Prudential Prop. and Cas. Ins. Co., 276 F.3d           *3 State Farm Lloyds’ Amended Articles of Agreement
720, 723 (5th Cir. 2002) (“The removing party bears the             indicate that its underwriters include twelve individuals.
burden of showing that federal jurisdiction exists and that         (See Docket Entry 1–2, at 2–3.) Kristy Stapleton, Assistant
removal was proper.”). Any doubts about the propriety of a          Secretary–Treasurer of State Farm Lloyds, Inc., stated by
removal are to be resolved in favor of remanding the action         affidavit that each of the twelve underwriters reside and are
to state court.     Bosky v. Kroger Texas, LP, 288 F.3d 208,        employed in either the State of Illinois or the State of Arizona.
                                                                    (Docket Entry 1–2, at 3.) Because Plaintiff is a resident of
211 (5th Cir. 2002);       Eastus v. Blue Bell Creameries, L.P.,
                                                                    Texas and none of the plan’s underwriters are residents of
97 F.3d 100, 106 (5th Cir. 1996); see also   Manguno, 276           Texas, complete diversity of citizenship exists.
F.3d at 723 (“Any ambiguities are construed against removal
because the removal statute should be strictly construed in         Plaintiff also claims that State Farm Lloyds, Inc., State Farm
                                                                    Lloyds’ attorney-in-fact, “is a defendant to the case sub
favor of remand.”) (citing      Acuña v. Brown & Root, Inc.,
                                                                    judice” and that State Farm Lloyds, Inc.’s status as a Texas
200 F.3d 335, 339 (5th Cir. 2000) ). “If at any time before
                                                                    domestic corporation destroys subject-matter jurisdiction.
final judgment, it appears that the district court lacks subject-
                                                                    (See Docket Entry 10, at 3–4.) This argument likewise fails.
matter jurisdiction, the case shall be remanded.”     28 U.S.C.     State Farm Lloyds, Inc. was dismissed from the state court
§ 1447(c).                                                          suit before it was removed. (See Docket Entry 14, at 2.)
                                                                    Diversity analysis considers the parties to the suit at the time
Federal courts have original jurisdiction of civil actions
                                                                    of removal. Cavallini v. State Farm Mut. Auto Ins. Co., 44
when the controversy is between citizens of different states
                                                                    F.3d 256, 264 (5th Cir. 1995) (“The rationale for determining
and the amount in controversy exceeds $75,000. See            28    removal jurisdiction on the basis of claims in the state court
                       1                                            complaint as it exists at the time of removal is obvious.”).
U.S.C. § 1332(a)(1). If a federal district court has original
jurisdiction, any civil action brought in a state court may         Plaintiff’s attempt to amend his complaint post-removal is
                                                                    irrelevant to the determination whether removal was proper.
be removed to the federal court by the defendant.     28
U.S.C. § 1441(a). For the purpose of determining whether            See id. 2

an action is removable under       § 1441 for diversity of          The remaining arguments in Plaintiff’s motion address
citizenship, an unincorporated association is considered to         considerations not of subject matter jurisdiction, but of
have the citizenship of its members. Royal Ins. Co. of Am.          personal jurisdiction. 3 However, the issue before the Court
v. Quinn–L Capital Corp., 3 F.3d 877, 882 (5th Cir. 1993)           is not whether the District Court may exercise personal



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Case   4:19-cv-00119-SDJ-KPJ
Polinard                               Document
         v. State Farm Lloyds, Not Reported          155 (2018)
                                            in Fed. Supp.  Filed 07/22/20 Page 11 of 24 PageID #: 3846


jurisdiction over State Farm Lloyds; the pertinent inquiry         previously dismissed State Farm Lloyds, Inc., from the state
is whether the parties meet the requirements for diversity         court suit on those claims. (Docket Entry 1–5, at 3.) There
subject-matter jurisdiction in this suit. On this inquiry,         is no explanation for re-adding the non-diverse party at this
Plaintiff’s motion lacks merit and should be denied.               stage other than to attempt to destroy diversity jurisdiction.

                                                                   The second factor to consider is whether plaintiff has been
III. Motion to Strike.
Rule 12(f) allows a court to strike from a pleading any            dilatory in asking for amendment.         Moore v. Manns, 732
redundant, immaterial, impertinent, or scandalous matter.          F.3d 454, 456 (5th Cir. 2013). Plaintiffs voluntarily dismissed
FED. R. CIV. P. 12(f). Defendant argues that Plaintiffs’           State Farm Lloyds, Inc., from the state court suit on June 13,
amendment was procedurally improper because Plaintiffs did         2016. They waited more than a year to attempt to re-join State
not seek leave to amend the complaint and that, even if            Farm Lloyds, Inc. as a defendant. Had new facts arisen to
Plaintiffs were granted leave to amend, good cause exists for      support this late filing, it might explain the late re-joining of
the denial of leave. (Docket Entry 11, at 4.)                      State Farm Lloyds, Inc.; however, no new facts or claims were
                                                                   asserted. Plaintiffs have been dilatory in seeking to join State
A court should freely give leave to amend pleadings when           Farm Lloyds, Inc. as a defendant at this time.
justice so requires. FED. R. CIV. P. 15(a)(2). However, where
an amended pleading adds a non-diverse defendant, the Court        The third factor is whether Plaintiffs will be significantly
should scrutinize the amended pleading “more closely than an       injured if amendment is not permitted.        Moore, 732 F.3d
ordinary amendment.”       Moore v. Manns, 732 F.3d 454, 456       at 456. Defendant argues that Plaintiffs will not be injured
                                                                   because they previously had an opportunity to prosecute their
(5th Cir. 2013) (quoting     Hensgens, 833 F.2d at 1182) ).        claims against State Farm Lloyds, Inc., in state court and
                                                                   Plaintiffs chose to voluntarily dismiss State Farm Lloyds, Inc.
In deciding whether to allow leave to amend a complaint            from the lawsuit. (Docket Entry 11, at 6.) The undersigned
to name a non-diverse defendant in a removed case, a court         agrees.
should consider the following four factors: (1) the extent to
which the purpose of the amendment is to defeat federal            The final consideration in deciding whether to allow
jurisdiction, (2) whether plaintiff has been dilatory in asking    amendment of a pleading includes any other factors bearing
for amendment, (3) whether plaintiff will be significantly
injured if amendment is not allowed, and (4) any other factors     on the equities. See     Hensgens, 833 F.2d at 1182. No
                                                                   factor bearing on the equities weighs in favor of permitting
bearing on the equities.    Hensgens, 833 F.2d at 1182.            amendment; to the contrary, all the equities weigh in favor of
                                                                   disallowing the addition of a non-diverse Defendant. 4
 *4 The first factor requires the Court to consider Plaintiff’s
purpose in amending the complaint.  Hensgens, 833 F.2d             Because the amendment of Plaintiffs’ pleading was improper,
at 1182. A complaint amended post-removal cannot divest            Defendant’s Motion to Strike should be granted and Plaintiffs’
a federal court of jurisdiction.    Cavallini, 44 F.3d at 264      Third Supplemental Complaint should be stricken.

(citing     Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)
). Defendant argues that by adding non-diverse State Farm          IV. Conclusion and Recommendation.
Lloyds, Inc. as a party, Plaintiffs’ amended complaint was         Based on the foregoing, I recommend that Plaintiff’s Motion
filed for the sole purpose of forum manipulation. (Docket          to Remand (Docket Entry 10) be DENIED, that Defendant’s
Entry 11, at 5.) The undersigned agrees. Plaintiff’s Third         Motion to Strike Plaintiffs Third Supplemental Original
Supplemental Original Petition added no new claims against         Complaint (Docket Entry 11) be GRANTED, that Plaintiffs
State Farm Lloyds, Inc., but merely incorporated by reference      Third Supplemental Original Complaint (Docket Entry 7)
the facts and causes of action previously plead. (See Docket       should be STICKEN, and Defendant State Farm Lloyds, Inc.,
Entry 7, at 6.) The claims that Plaintiffs now assert against      should be removed from the suit.
State Farm Lloyds, Inc., are the same as those asserted against
it in Plaintiffs’ Second Supplemental Original Petition in state
court. (Docket Entry 1–4, at 3–5; Docket Entry 7.) Plaintiffs      V. Instructions for Service and Notice of Right to Object.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Case   4:19-cv-00119-SDJ-KPJ
Polinard                               Document
         v. State Farm Lloyds, Not Reported          155 (2018)
                                            in Fed. Supp.  Filed 07/22/20 Page 12 of 24 PageID #: 3847


                                                                      conclusions and recommendations contained in this report
 *5 The United States District Clerk shall serve a copy of
this Report and Recommendation on all parties by either (1)           shall bar the party from a de novo determination by the
electronic transmittal to all parties represented by attorneys        district court.    Thomas v. Arn, 474 U.S. 140, 149–52
registered as a “filing user” with the clerk of court, or (2)
                                                                      (1985);     Acuña, 200 F.3d at 340. Additionally, failure
by mailing a copy to those not registered by certified mail,
                                                                      to file timely written objections to the proposed findings,
return receipt requested. Written objections to this report
                                                                      conclusions and recommendations contained in this report
and recommendation must be filed within fourteen (14)
                                                                      and recommendation shall bar the aggrieved party, except
days after being served with a copy of same, unless this
                                                                      upon grounds of plain error, from attacking on appeal the
time period is modified by the district court.      28 U.S.C.         unobjected-to proposed factual findings and legal conclusions
§ 636(b)(1); FED. R. CIV. P. 72(b). The party shall file
                                                                      accepted by the district court.  Douglass v. United Servs.
the objections with the clerk of the court, and serve the
                                                                      Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).
objections on all other parties. A party filing objections
must specifically identify those findings, conclusions or
recommendations to which objections are being made and                All Citations
the basis for such objections; the district court need not
consider frivolous, conclusive or general objections. A party’s       Not Reported in Fed. Supp., 2018 WL 1904838
failure to file written objections to the proposed findings,




                                                          Footnotes


1      Neither party contests that the amount in controversy exceeds $75,000. (Docket Entry 10, at 2; Docket Entry
       14, at 1.)
2
       Of course, adding a non-diverse party can defeat jurisdiction.      Hensgens v. Deere & Co., 833 F.2d 1179,
       1181 (5th Cir. 1987). This issue is addressed in Para III, infra.
3      Plaintiff’s arguments include: State Farm maintains numerous offices throughout Texas and these offices are
       a nexus of operations; State Farm advertises in Texas telephone directories and on the internet; State Farm
       has 110 insurance agents in San Antonio, Texas; and State Farm conducts more business in Texas than in
       Arizona or Illinois. (Docket Entry 10, at 3; Docket Entry 10–1, at 14–35.)
4      This Report and Recommendation does not address the removal of Plaintiff Melissa Polinard from the case;
       should Plaintiffs wish to remove that party, they may seek leave to amend their pleadings on that ground.


 End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
Case 4:19-cv-00119-SDJ-KPJ Document 155 Filed 07/22/20 Page 13 of 24 PageID #: 3848




                        EXHIBIT 3
Case
Sparks4:19-cv-00119-SDJ-KPJ           Document
       v. State Farm Lloyds, Not Reported           155(2014)
                                          in Fed. Supp.   Filed 07/22/20 Page 14 of 24 PageID #: 3849


                                                                   Additionally, Plaintiffs request leave to add Lloyds, Inc. as a
                                                                   non-diverse defendant in the matter.
                 2014 WL 12607861
    Only the Westlaw citation is currently available.
             United States District Court,
              E.D. Texas, Tyler Division.                                              APPLICABLE LAW

     Chiquita SPARKS and Karl Sparks, Plaintiffs,                  Federal courts possess only the jurisdiction “authorized by
                        v.                                         [the] Constitution and statute, which is not to be expanded
         STATE FARM LLOYDS, Defendant.                             by judicial decree.”    Rasul v. Bush, 542 U.S. 466, 489
                                                                   (2004). A defendant may remove any civil action from state
                   CASE NO. 6:13-CV-603
                                                                   court to a district court of the United States which has
                             |
                    Signed 01/30/2014                              original jurisdiction.    28 U.S.C. § 1441. District courts
                                                                   have diversity jurisdiction over civil actions where the matter
Attorneys and Law Firms                                            in controversy exceeds $75,000 and is between citizens

Amar Bharat Raval, James C. Plummer, Plummer &                     of different states.  28 U.S.C. § 1332(a). The removing
Associates, Houston, TX, for Plaintiffs.                           party bears the burden of proving that the facts of the case
                                                                   are adequate to establish federal jurisdiction.   Gaitor v.
Chad Carlton Rook, Robert Scott Davis, Flowers Davis LLP,
                                                                   Peninsular & Occidental S.S. Co., 287 F.2d 252, 253–54 (5th
Tyler, TX, for Defendant.
                                                                   Cir. 1961).

                                                                   “If after removal the plaintiff seeks to join additional
                           ORDER
                                                                   defendants whose joinder would destroy subject matter
LEONARD DAVIS, UNITED STATES DISTRICT JUDGE                        jurisdiction, the court may deny joinder, or permit joinder and
                                                                   remand the action to the State court.” 28 U.S.C. § 1447(e).
 *1 Before the Court is Plaintiffs' Motion to Remand (Docket
                                                                   The Fifth Circuit has advised district courts to scrutinize an
No. 7). Plaintiffs request to add State Farm Lloyds, Inc.
                                                                   amended pleading which names a new non-diverse defendant
(“Lloyds, Inc.”) as a defendant and to transfer the matter back
                                                                   in a removed case more closely than an ordinary amended
to state court. For the following reasons, Plaintiffs' Motion is
DENIED.                                                            pleading.     Hensgens v. Deere & Co., 833 F.2d 1179, 1182
                                                                   (5 th Cir. 1987). This is because a district court should never
                                                                   grant a request to join a party “against whom recovery is
                                                                   not really possible and whose joinder would destroy subject
                      BACKGROUND
                                                                   matter jurisdiction.”    Cobb v. Delta Exports, Inc., 186 F.3d
On July 29, 2013, Plaintiffs filed suit against Defendant                       th
                                                                   675, 678 (5 Cir. 1999). In making this determination, the
State Farm Lloyds in the 2nd Judicial District Court of
                                                                   district court is to balance the original defendant's interest in
Cherokee County, Texas, No. 2013-07-0500, alleging breach
                                                                   maintaining the federal forum against the plaintiff's interest
of contract for failing to pay an insurance claim. On August
                                                                   in avoiding multiple or parallel litigation of the same claims.
23, 2013, State Farm Lloyds timely removed to the United
States District Court in the Eastern District of Texas on             Hensgens, 833 F.2d at 1182. Specifically, the Court must
the basis of diversity jurisdiction. Plaintiffs are individuals    consider the following factors: (1) the extent to which the
residing in Cherokee County, Texas. State Farm Lloyds is an        purpose of the amended petition is to defeat federal subject
association of underwriters organized under the Lloyds Plan        matter jurisdiction; (2) whether Plaintiff has been dilatory in
as set forth in the Texas Insurance Code. Non-party Lloyds,        asking for the amended petition; (3) whether Plaintiff will be
Inc. is State Farm Lloyds' designated attorney-in-fact and a       significantly injured if the amended petition is not allowed;
Texas corporation. Plaintiffs claim that removal was improper      and (4) any other factors which bear on the equities. Id.
because State Farm Lloyds is considered a citizen of Texas
for diversity purposes and thus is non-diverse to Plaintiffs.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case
Sparks4:19-cv-00119-SDJ-KPJ           Document
       v. State Farm Lloyds, Not Reported           155(2014)
                                          in Fed. Supp.   Filed 07/22/20 Page 15 of 24 PageID #: 3850


                                                                        3. To substantiate their position, Plaintiffs submitted their
                         ANALSYIS
                                                                        original insurance policy, which identifies Lloyds Inc. as the
 *2 Plaintiffs argue State Farm Lloyds' removal was                     insurer. Id., Ex. 2 (Homeowners Policy). However, State Farm
improper because prior to the removal, State Farm Lloyds                Lloyds explains this was a clerical error in the original stock-
represented to the state court it is “a group of insurance              form policy that has been corrected with yearly Amendatory
underwriters domiciled in the State of Texas.” Docket No. 7,            Endorsements from 2002 onward. Id., Ex. 2 (Affidavit of
Ex. 1 at 1 (Petition to Conduct Deposition) (emphasis added).           Steve Woodard). In each of the Amendments, State Farm
State Farm Lloyds alleges that was a misstatement and State             Lloyds is identified as the insurer. Id.
Farm Lloyds is actually a Lloyds association of underwriters,
all of whom are residents of states other than Texas. Docket            Plaintiffs have not disputed State Farm Lloyds' assertions
No. 8 at 1.                                                             concerning the error in its stock-form policy and its yearly
                                                                        Amendments identifying State Farm Lloyds as the insurer.
As a Lloyds group, State Farm Lloyds is an association of               In addition, a Lloyds attorney-in-fact has no contractual
underwriters. See TEX. INS. CODE §§ 941.001–702. For                    relationship with the Plaintiffs. See Martinez v. SF Lloyds,
the purposes of determining diversity, a Lloyds group is                204 Fed. Appx. 435, 436 (5th Cir. 2006) (explaining State
considered a resident in any state where its underwriters               Farm Lloyds, Inc. is State Farm Lloyds' agent for managing
are residents. Massey v. State Farm Lloyds Ins. Co., 993 F.             the enterprise, but does not write the underlying policy).
Supp. 568, 570 (S.D. Tex. 1998). Notwithstanding State Farm             Therefore, Lloyds, Inc. cannot be liable under Plaintiffs'
Lloyds' errant statement to the state court, all the underwriters       breach of contract theory and Plaintiffs' request to add Lloyds,
of State Farm Lloyds are residents of states other than Texas.          Inc. is DENIED. Accordingly, Plaintiffs' Motion to Remand
Docket No. 8, Ex. 1 (Affidavit of Jim Larson). Accordingly,             is DENIED in its entirety.
State Farm Lloyds is diverse to Plaintiffs and the removal was
proper.                                                                 So ORDERED and SIGNED this 30th day of January,
                                                                        2014.
Plaintiffs also request to add non-diverse Lloyds, Inc. as a
defendant. According to Plaintiffs, Lloyds, Inc. is the actual
                                                                        All Citations
insurer of the underlying insurance policy. Docket No. 7 at
                                                                        Not Reported in Fed. Supp., 2014 WL 12607861

 End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
Case 4:19-cv-00119-SDJ-KPJ Document 155 Filed 07/22/20 Page 16 of 24 PageID #: 3851




                        EXHIBIT 4
Case
Simon 4:19-cv-00119-SDJ-KPJ           Document
      v. State Farm Lloyds, Not Reported           155(2011)
                                         in Fed. Supp.    Filed 07/22/20 Page 17 of 24 PageID #: 3852


                                                                 According to the petition, on or about May 20, 2009, Plaintiffs
                                                                 purchased a homeowner's insurance policy (the “Policy”)
                 2011 WL 13216963
                                                                 from State Farm. On the same day, a fire destroyed Plaintiffs'
    Only the Westlaw citation is currently available.
                                                                 home in Orange, Texas. Plaintiffs submitted a claim for
       United States District Court, E.D. Texas.
                                                                 benefits, which State Farm denied on the basis that the
     Durwyn SIMON and Tanya Simon, Plaintiffs,                   fire was not an “accidental loss” covered by the Policy.
                        v.                                       Plaintiffs contend that State Farm and Tousant, a State Farm
            STATE FARM LLOYDS and                                claims adjuster, wrongfully denied their claim. Plaintiffs seek
                                                                 damages for the amount of benefits that should have been
            Carrie Tousant, Defendants.
                                                                 paid, along with damages for mental anguish, court costs,
             CIVIL ACTION NO. 1:10-CV-821                        attorney's fees, and additional damages available under the
                           |                                     Texas Insurance Code.
                   Signed 04/01/2011
                                                                 On December 28, 2010, State Farm removed the case to
Attorneys and Law Firms                                          federal court on the basis of diversity of citizenship, claiming
                                                                 that complete diversity exists among the real parties in interest
Brett Scot Thomas, Roebuck Thomas Roebuck & Adams,               and that the amount in controversy exceeds $75,000.00,
PLLC, Beaumont, TX, for Plaintiffs.                              exclusive of interest and costs. State Farm asserts that
                                                                 Tousant was fraudulently joined to defeat diversity and, as a
Christopher Weldon Martin, Deborah Emanuel Rank, Martin
                                                                 consequence, should be dismissed as a party to this action.
Disiere Jefferson & Wisdom, Leslie Tsai Tan, Taylor Taylor
                                                                 On January 27, 2011, Plaintiffs filed the instant motion to
& Russell, Houston, TX, for Defendants.
                                                                 remand the case to state court. Plaintiffs contend that federal
                                                                 jurisdiction is lacking because both State Farm and Tousant
                                                                 are citizens of Texas and are properly joined to this action.
            MEMORANDUM AND ORDER

MARCIA A. CRONE, UNITED STATES DISTRICT
                                                                 II. Analysis
JUDGE
                                                                   A. Removal and Remand
 *1 Pending before the court is Plaintiffs Durwyn Simon
(“Durwyn”) and Tanya Simon's (“Tanya”) (collectively,            “ ‘Federal courts are courts of limited jurisdiction.’ ”   Rasul
“Plaintiffs”) Motion to Remand (#5). Plaintiffs seek remand      v. Bush, 542 U.S. 466, 489 (2004) (quoting   Kokkonen v.
to state court of the instant action against Defendants State    Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994));
Farm Lloyds (“State Farm”) and Carrie Tousant (“Tousant”)
(collectively, “Defendants”). Having reviewed the motion,        accord     Johnson v. United States, 460 F.3d 616, 621 n.6
the submissions of the parties, the pleadings, and the           (5th Cir. 2006);     McKee v. Kan. City S. Ry. Co., 358 F.3d
applicable law, the court is of the opinion that remand is not
                                                                 329, 337 (5th Cir. 2004);     Howery v. Allstate Ins. Co., 243
warranted.
                                                                 F.3d 912, 916 (5th Cir.), cert. denied, 534 U.S. 993 (2001).
                                                                 “ ‘They possess only that power authorized by Constitution
I. Background                                                    and statute, which is not to be expanded by judicial decree.’
On April 7, 2010, Plaintiffs filed their original petition in    ”     Rasul, 542 U.S. at 489 (quoting      Kokkonen, 511 U.S.
the 260th Judicial District Court of Orange County, Texas,       at 377 (citations omitted)). The court “must presume that a
asserting claims against Defendants for breach of contract,      suit lies outside this limited jurisdiction, and the burden of
breach of the duty of good faith and fair dealing, and           establishing federal jurisdiction rests on the party seeking
violations of the Texas Insurance Code. It is undisputed that
Plaintiffs and Tousant are citizens and residents of Texas.      the federal forum.”        Howery, 243 F.3d at 916 (citing
Plaintiffs contend that State Farm is also a citizen of Texas.      Kokkonen, 511 U.S. at 377); see also     Hertz Corp. v.
State Farm maintains that it is a citizen of Illinois.           Friend, ––– U.S. ––––, ––––, 130 S. Ct. 1181, 1194 (2010);
                                                                    Boone v. Citigroup, Inc., 416 F.3d 382, 388 (5th Cir. 2005).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Case
Simon 4:19-cv-00119-SDJ-KPJ           Document
      v. State Farm Lloyds, Not Reported           155(2011)
                                         in Fed. Supp.    Filed 07/22/20 Page 18 of 24 PageID #: 3853


In an action that has been removed to federal court, a district
                                                                    at 323;    Howery, 243 F.3d at 920. Furthermore, removal
court is required to remand the case to state court if, at any
                                                                    is appropriate only if none of the parties properly joined and
time before final judgment, it determines that it lacks subject
                                                                    served as defendants are citizens of the state in which the
matter jurisdiction. See    28 U.S.C. § 1447(c);        Grupo
                                                                    action was brought. See      28 U.S.C. § 1441(b);      Lincoln
Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 571 (2004);
                                                                    Prop. Co., 546 U.S. at 89;      Gasch v. Hartford Accident &
   McDonal v. Abbott Labs., 408 F.3d 177, 182 (5th Cir.
2005).                                                              Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007); Crockett v.
                                                                    R.J. Reynolds Tobacco Co., 436 F.3d 529, 531–32 (5th Cir.),
 *2 Federal courts have subject matter jurisdiction and are         cert. denied, 548 U.S. 907 (2006).
authorized to entertain causes of action only where a question
of federal law is involved or where there is diversity of
                                                                       B. State Farm's Citizenship
citizenship between the parties and the amount in controversy
                                                                    Plaintiffs first argue that complete diversity is lacking in
exceeds $75,000.00, exclusive of interest and costs. See 28
                                                                    this case because State Farm is a Texas corporation. State
U.S.C. §§ 1331,      1332;      Arbaugh v. Y & H Corp., 546         Farm counters that it is an unincorporated association the
U.S. 500, 513 (2006);        Lincoln Prop. Co. v. Roche, 546        members of which are citizens of Illinois. “When challenged
                                                                    on allegations of jurisdictional facts, the parties must support
U.S. 81, 89 (2005);       Exxon Mobil Corp. v. Allapattah
Servs., Inc., 545 U.S. 546, 552 (2005); Halmekangas v. State        their allegations by competent proof.”     Hertz Corp., 130 S.
Farm Fire & Cas. Co., 603 F.3d 290, 294 (5th Cir. 2010);            Ct. at 1194–95 (citing      McNutt v. Gen. Motors Acceptance
   McDonal, 408 F.3d at 181;         Howery, 243 F.3d at 914–       Corp., 298 U.S. 178, 189 (1936)). “The court has wide, but
                                                                    not unfettered, discretion to determine what evidence to use in
15; Hart v. Bayer Corp., 199 F.3d 239, 246 (5th Cir. 2000).
In order to determine whether jurisdiction is present in a          making its determination of jurisdiction.” Coury v. Prot, 85
removed action, the claims set forth in the state court petition    F.3d 244, 249 (5th Cir. 1996) (citing Ray v. Bird & Son & Asset
                                                                    Realization Co., 519 F.2d 1081, 1082 (5th Cir. 1975)); accord
are considered as of the date of removal. See  Wis. Dep't of
Corr. v. Schacht, 524 U.S. 381, 391 (1998); Campbell v. Stone          Preston v. Tenet Healthsystem Mem'l Med. Ctr., Inc., 485
                                                                    F.3d 804, 817 (5th Cir. 2007). “ ‘In making a jurisdictional
Ins., Inc., 509 F.3d 665, 669 n.2 (5th Cir. 2007); McGowin          assessment, a federal court is not limited to the pleadings; it
v. ManPower Int'l, Inc., 363 F.3d 556, 558 n.1 (5th Cir. 2004);     may look to any record evidence, and may receive affidavits,
   Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d            deposition testimony or live testimony concerning the facts
                                                                    underlying the citizenship of the parties.’ ” Deep Marine
720, 723 (5th Cir. 2002);       Howery, 243 F.3d at 916. In
                                                                    Tech., Inc. v. Conmaco/Rector, L.P., 515 F. Supp. 2d 760, 766
removed cases where, as here, there is no suggestion that a
federal question is involved, subject matter jurisdiction exists    (S.D. Tex. 2007) (quoting     Coury, 85 F.3d at 249); accord
only if there is complete diversity among the parties and the       Brown v. Mut. of N.Y. Life Ins. Co., 213 F. Supp. 2d 667, 669
                                                                    n.1 (S.D. Miss. 2002).
amount in controversy exceeds $75,000.00. See         28 U.S.C.
§ 1332;    Lincoln Prop. Co., 546 U.S. at 89;      Exxon Mobil      Here, State Farm has provided the affidavit of Mark
                                                                    Schwamberger (“Schwamberger”), Assistant Secretary of
Corp., 545 U.S. at 552;      Caterpillar Inc. v. Lewis, 519 U.S.
                                                                    State Farm Lloyds, Inc. (“Lloyds, Inc.”) and Assistant Vice
61, 68 (1996); Halmekangas, 603 F.3d at 294;            Heritage    President of Accounting for State Farm Mutual Automobile
Bank v. Redcom Labs., Inc., 250 F.3d 319, 323 (5th Cir.), cert.     Insurance Company. Schwamberger's affidavit verifies that
denied, 534 U.S. 997 (2001). Complete diversity requires that       State Farm is a “Lloyd's plan” insurer. A “Lloyd's plan”
no plaintiff be a citizen of the same state as any defendant. See   insurer is a special type of unincorporated business entity that
   Exxon Mobil Corp., 545 U.S. at 552;         Caterpillar Inc.,    consists of a group of underwriters who join together to sell
                                                                    insurance through an attorney-in-fact or other representative.
519 U.S. at 68;     Wallace v. La. Citizens Prop. Ins. Corp.,
                                                                    TEX. INS. CODE §§ 941.051–941.052; Salazar v. Allstate
444 F.3d 697, 702 (5th Cir. 2006);     Heritage Bank, 250 F.3d      Tex. Lloyd's, Inc., 455 F.3d 571, 572 n.1 (5th Cir. 2006);



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Case
Simon 4:19-cv-00119-SDJ-KPJ           Document
      v. State Farm Lloyds, Not Reported           155(2011)
                                         in Fed. Supp.    Filed 07/22/20 Page 19 of 24 PageID #: 3854


                                                                      R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004), cert. denied, 544
   Royal Ins. Co. of Am. v. Quinn–L Capital Corp., 3
                                                                      U.S. 992 (2005).
F.3d 877, 882 (5th Cir. 1993), cert. denied, 511 U.S. 1032
(1994). The citizenship of a Lloyd's plan insurer, like all
                                                                      A determination of fraudulent joinder must be based on an
unincorporated associations, is determined by the citizenship
                                                                      analysis of the causes of action alleged in the complaint at
of its members.         Royal Ins. Co. of Am., 3 F.3d at 882;
                                                                      the time of removal. See        Cavallini v. State Farm Mut.
   Cronin v. State Farm Lloyds, No. H–08–1983, 2008 WL
                                                                      Auto Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995);            Hook
4649653, at *2 (S.D. Tex. Oct. 10, 2008); Massey v. State
                                                                      v. Morrison Milling Co., 38 F.3d 776, 780 (5th Cir. 1994).
Farm Lloyds Ins. Co., 993 F. Supp. 568, 570 (S.D. Tex. 1998).
                                                                      Where the defendant maintains that federal jurisdiction is
The “members” of a Lloyd's plan insurer are its underwriters.
                                                                      proper, the court must evaluate all the factual allegations in
    Royal Ins. Co. of Am., 3 F.3d at 883;     Cronin, 2008 WL         the plaintiff's state court pleadings in the light most favorable
4649653, at *2; Massey, 993 F. Supp. at 570. Schwamberger's           to the plaintiff, resolving all contested issues of substantive
affidavit establishes that each of State Farm's underwriters is       fact in favor of the plaintiff, and then examine relevant state
a citizen of either Illinois, Virginia, Pennsylvania, or Florida.     law and resolve all uncertainties in favor of the nonremoving
Because no State Farm underwriter is a citizen of Texas, State
                                                                      party. See    Ross v. Citifinancial, Inc., 344 F.3d 458, 462–63
Farm is not a citizen of Texas, and Plaintiffs' first argument
fails. 1                                                              (5th Cir. 2003), cert. denied, 546 U.S. 813 (2005);       Travis
                                                                      v. Irby, 326 F.3d 644, 649 (5th Cir. 2003);    Great Plains
                                                                      Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305,
  C. Fraudulent/Improper Joinder of Tousant
 *3 Notwithstanding State Farm's diverse citizenship,                 312 (5th Cir. 2002);    Hart, 199 F.3d at 246. Furthermore,
complete diversity may be lacking in this case because                the “ ‘court must normally assume all the facts as set forth by
Tousant is a citizen of Texas. Therefore, to establish the            the plaintiff to be true.’ ”   Burden, 60 F.3d at 217 (quoting
existence of diversity jurisdiction, State Farm must show that
Tousant was improperly or fraudulently joined as a defendant             Green v. Amerada Hess Corp., 707 F.2d 201, 205 (5th Cir.
                                                                      1983), cert. denied, 464 U.S. 1039 (1984)).
to this action. See   Crockett, 436 F.3d at 532; Guillory
v. PPG Indus., Inc., 434 F.3d 303, 307–08 (5th Cir. 2005);            “A district court should ordinarily resolve [claims of]
   Hawthorne Land Co. v. Occidental Chem. Corp., 431                  improper joinder by conducting a Rule 12(b)(6)-type
F.3d 221, 224–25 (5th Cir. 2005), cert. denied, 549 U.S. 811          analysis.”       McDonal, 408 F.3d at 183 n.6; see also
(2006);     Heritage Bank, 250 F.3d at 323;             Hart, 199        Boone, 416 F.3d at 388 (“A motion to remand is normally
F.3d at 246. “The removing party bears the heavy burden of            analyzed with reference to the well-pleaded allegations of the
proving that non-diverse defendants have been fraudulently            complaint, which is read leniently in favor of remand under
joined to defeat diversity, either by showing that (1) there has
been outright fraud in the plaintiff's recitation of jurisdictional   a standard similar to Rule 12(b)(6).”);     Smallwood, 385
facts, or (2) there is no possibility that the plaintiff would        F.3d at 573. If a plaintiff can survive a Rule 12(b)(6)-type
be able to establish a cause of action against the non-diverse        challenge, there is generally no improper joinder.     Guillory,
defendants in state court.”     Burden v. Gen. Dynamics Corp.,        434 F.3d at 309;     Smallwood, 385 F.3d at 573. “That said,
60 F.3d 213, 217 (5th Cir. 1995); accord         Gasch, 491 F.3d      there are cases, hopefully few in number, in which the plaintiff
                                                                      has stated a claim, but has misstated or omitted discrete facts
at 281;       Larroquette v. Cardinal Health 200, Inc., 466 F.3d      that would determine the propriety of joinder. In such cases,
373, 376 (5th Cir. 2006);      Holder v. Abbott Labs., Inc., 444      the district court may, in its discretion, pierce the pleadings

F.3d 383, 387 (5th Cir. 2006);         Guillory, 434 F.3d at 308–     and conduct a summary inquiry.”          Smallwood, 385 F.3d

09;        McDonal, 408 F.3d at 183;     Melder v. Allstate Corp.,    at 573 (citing     Badon v. RJR Nabisco, 224 F.3d 382, 389

404 F.3d 328, 330 (5th Cir. 2005);        Smallwood v. Ill. Cent.     n.10 (5th Cir. 2000)); accord   Guillory, 434 F.3d at 309.
                                                                      The court, however, must carefully distinguish an attack on



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Case
Simon 4:19-cv-00119-SDJ-KPJ           Document
      v. State Farm Lloyds, Not Reported           155(2011)
                                         in Fed. Supp.    Filed 07/22/20 Page 20 of 24 PageID #: 3855


the overall merits of the case from a showing that defendants
                                                                      Plains Trust Co., 313 F.3d at 312 (quoting         Badon, 236
were improperly joined in order to defeat diversity. See
                                                                      F.3d at 286 (quoting Jernigan v. Ashland Oil Inc., 989 F.2d
  Smallwood, 385 F.3d at 573 (“[T]he focus of the inquiry
                                                                      812, 816 (5th Cir.), cert. denied, 510 U.S. 868 (1993))); see
must be on the joinder, not on the merits of the plaintiff's
                                                                         Gray, 390 F.3d at 402; Smallwood, 385 F.3d at 589–90;
case.”); see also   Gasch, 491 F.3d at 284 (“[A] meritless
                                                                      Sid Richardson Carbon & Gasoline Co., 99 F.3d at 751.
claim against an in-state defendant is not the equivalent of
improper joinder.”);     B., Inc. v. Miller Brewing Co., 663          In assessing whether a plaintiff could possibly establish a
F.2d 545, 546 (5th Cir. 1981) (“[D]istrict courts must not            claim against a non-diverse defendant, the court must apply
‘pre-try’ substantive factual issues in order to answer the           the law of the state in which the action was brought—in this
discrete threshold question of whether the joinder of an in-
                                                                      case, Texas. See Travis, 326 F.3d at 647; Hart, 199 F.3d
state defendant is fraudulent.”).
                                                                      at 247. “[W]hether the plaintiff has stated a valid state law
                                                                      cause of action depends upon and is tied to the factual fit
 *4 To prove the existence of fraudulent joinder, the
                                                                      between the plaintiff['s] allegations and the pleaded theory
removing party must demonstrate that there is no possibility
that the plaintiff could establish a cause of action against          of recovery.”    Griggs v. State Farm Lloyds, 181 F.3d 694,

the non-diverse defendant in state court. See         Gasch, 491      701 (5th Cir. 1999); see      Burden, 60 F.3d at 218–21. This
                                                                      means that “a controlling state court petition that successfully
F.3d at 281;     Larroquette, 466 F.3d at 374;       Holder, 444
                                                                      alleges a recognized cause of action but fails to also allege
F.3d at 387;      Guillory, 434 F.3d at 308;         Melder, 404      facts giving notice of how the defendant's conduct gives
                                                                      rise to the asserted liability lacks the required specificity.”
F.3d at 330;     Smallwood, 385 F.3d at 573;          Travis, 326
                                                                          First Baptist Church of Mauriceville v. Guideone Mut.
F.3d at 648;     Great Plains Trust Co., 313 F.3d at 312. “In
                                                                      Ins. Co., No. 1:07–CV–988, 2008 WL 4533729, at *4 (E.D.
evaluating a claim of fraudulent joinder, we do not determine
                                                                      Tex. Sept. 29, 2008) (emphasis in original). “Identifying only
whether the plaintiff will actually or even probably prevail on
                                                                      what law forms the basis of the complaint, without identifying
the merits of the claim, but look only for a possibility that
                                                                      how a defendant violated that law, proves only that there
the plaintiff may do so.” Rodriguez v. Sabatino, 120 F.3d 589,
                                                                      is a theoretical possibility that a cause of action could be
591 (5th Cir. 1997), cert. denied, 523 U.S. 1072 (1998); see
                                                                      stated against the defendant, not that the plaintiff did state a
  Guillory, 434 F.3d at 308–09; Sid Richardson Carbon &
                                                                      cause of action.” Id. (emphasis in original); see   Griggs,
Gasoline Co. v. Interenergy Res., Ltd., 99 F.3d 746, 751 (5th
                                                                      181 F.3d at 701. Accordingly, “[c]onclusory allegations are
Cir. 1996);      Burden, 60 F.3d at 216. “ ‘If that possibility
                                                                      insufficient” to show a basis for predicting recovery. First
exists, a good faith assertion of such an expectancy in a state
                                                                      Baptist Church of Mauriceville, 2008 WL 4533729, at *4; see
court is not a sham ... and is not fraudulent in fact or in law.’ ”
                                                                         Badon, 224 F.3d at 392–93;       Jernigan, 989 F.2d at 817.
  B., Inc., 663 F.2d at 550 (quoting      Bobby Jones Garden
Apartments, Inc. v. Suleski, 391 F.2d 172, 177 (5th Cir. 1968));
                                                                      District courts in Texas differ regarding whether to apply
accord     Travis, 326 F.3d at 647. “This possibility, however,       the federal 12(b)(6) standard or the more lenient Texas
must be reasonable, not merely theoretical.”        Great Plains      “fair notice” standard when evaluating the sufficiency of
                                                                      factual allegations for the purpose of determining fraudulent
Trust Co., 313 F.3d at 312 (citing       Badon v. RJR Nabisco
                                                                      joinder. Compare  Escuadra v. Geovera Specialty Ins. Co.,
Inc., 236 F.3d 282, 286 n.4 (5th Cir. 2000)); accord       Boone,     739 F. Supp. 2d 967, 976–77 (E.D. Tex. 2010) (applying
416 F.3d at 388;       Gray ex rel. Rudd v. Beverly Enters.–          federal standard), with    Edwea, Inc. v. Allstate Ins. Co.,
Miss., Inc., 390 F.3d 400, 405 (5th Cir. 2004);  Travis, 326          H–10–2970, 2010 WL 5099607, at *5–6 (S.D. Tex. Dec.
F.3d at 648. “ ‘If there is “arguably a reasonable basis for          8, 2010) (applying state standard). It appears, however,
predicting that the state law might impose liability on the           that the majority of courts which have addressed this issue
facts involved,” then there is no fraudulent joinder,’ ” and          favor application of the state pleading standard.       Edwea,
the case must be remanded for lack of diversity.            Great


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Case
Simon 4:19-cv-00119-SDJ-KPJ           Document
      v. State Farm Lloyds, Not Reported           155(2011)
                                         in Fed. Supp.    Filed 07/22/20 Page 21 of 24 PageID #: 3856


Inc., 2010 WL 5099607, at *5. 2 After reviewing these               In re Enron Corp. Sec., Derivative & “ERISA” Litig., 388 F.
authorities, the court is persuaded that applying the state         Supp. 2d 780, 784 n.4 (S.D. Tex. 2005).
pleading standard is the better approach. Because Plaintiffs
filed their petition in state court in accordance with Texas
pleading standards, it would be unfair to hold them to the                1. Plaintiffs' Claims for Breach of Contract and
more stringent standard of federal court.        Centro Cristiano        Breach of the Duty of Good Faith and Fair Dealing

Cosecha Final, Inc., 2011 WL 240335, at *14;            Edwea,      Here, Plaintiffs have asserted claims against Tousant for
Inc., 2010 WL 5099607, at *5–6. Accordingly, the court              breach of contract and breach of the duty of good faith
will examine Plaintiffs' petition under the Texas pleading          and fair dealing. In Texas, privity of contract is an essential
standard to determine whether the allegations therein support       element for recovery in an action based on a contractual
a reasonable basis for predicting recovery against the Tousant,     theory. See Interstate Contracting Corp. v. City of Dallas,
leaving any technical defects to be addressed in state court.       320 F.3d 539, 543 (5th Cir. 2003); Norris v. Housing Auth. of
See    Murphy, 2009 WL 1543918, at *5.                              City of Galveston, 980 F. Supp. 885, 892 (S.D. Tex. 1997); D
                                                                    Design Holdings, L.P. v. MMP Corp., ––– S.W.3d ––––, ––––,
 *5 Texas follows a “fair notice” pleading standard, which          No. 05–10–00032–CV, 2011 WL 989060, at *3 (Tex. App.—
requires “a short statement of the cause of action sufficient       Dallas Mar. 22, 2011, no pet. h.); Smith v. CDI Rental Equip.,
                                                                    Ltd., 310 S.W.3d 559, 566 (Tex. App.—Tyler 2010, no pet.).
to give fair notice of the claim involved....”      TEX. R. CIV.    A suit for breach of contract may not be maintained against a
P. 47;     Tex. Dep't of Parks & Wildlife v. Miranda, 133           person who is not a party to the contract. See Am. Realty Trust
S.W.3d 217, 230 (Tex. 2004). The purpose of this standard           Inc. v. Matisse Capital Partners LLC, 91 Fed.Appx. 904, 911–
is to provide the opposing party with sufficient information        12 (5th Cir. 2003) (citing        Bernard Johnson, Inc. v. Cont'l
to prepare a defense.        Sw. Bell Tel. Co. v. Garza, 164        Const'rs Inc., 630 S.W.2d 365, 369 (Tex. App.—Austin 1982,
                                                                    writ ref'd n.r.e.)). Similarly, “in an insurance context, the duty
S.W.3d 607, 616 n.11 (Tex. 2004) (citing      Roark v. Allen,
                                                                    of good faith and fair dealing arises only when there is a
633 S.W.2d 804, 810 (Tex. 1982)). Under this standard, the
court examines whether the opposing party can ascertain             contract giving rise to a ‘special relationship.’ ” Natividad
from the pleadings the nature, basic issues, and the type of        v. Alexsis, Inc., 875 S.W.2d 695, 698 (Tex. 1994) (emphasis
                                                                    in original). Thus, “the existence of a contract, giving rise to
evidence that might be relevant to the controversy.       Low v.
                                                                    a special relationship, ‘is a necessary element of the duty of
Henry, 221 S.W.3d 609, 612 (Tex. 2007);         Horizon/CMS
                                                                    good faith and fair dealing.’ ”       Cavallini, 44 F.3d at 262
Healthcare Corp. v. Auld, 34 S.W.3d 887, 896 (Tex. 2000).
“[T]he pleadings must be sufficiently adequate so the court is      (quoting     Natividad, 875 S.W.2d at 697); see          Griggs,
able, from an examination of the pleadings alone, to ascertain      181 F.3d at 700.
with reasonable certainty and without resorting to information
from another source, the elements of a plaintiff's cause of         Here, the parties concede that Tousant is not a party to
action and relief sought with sufficient information upon           the underlying insurance contract. Furthermore, Plaintiffs
                                                                    have not alleged any facts suggesting the formation of a
which to base a judgment.” UMLIC VP LLC v. T&M Sales
                                                                    separate contract with Tousant that forms the basis of any
& Envtl. Sys., Inc., 176 S.W.3d 595, 604 (Tex. App.—Corpus
                                                                    of their causes of action. Therefore, because no contractual
Christi 2005, pet. denied) (citing     Stoner v. Thompson,          relationship exists between Plaintiffs and Tousant, Plaintiffs
578 S.W.2d 679, 683 (Tex. 1979)). Nevertheless, a pleading          have no possibility of prevailing against her for breach of
will be liberally construed in favor of the pleader, and the        contract or breach of the duty of good faith and fair dealing.
court should uphold the petition as to a cause of action that       See Silvas v. Ohio Cas. Ins. Co., SA–05–CA–0627, 2005 WL
may be reasonably inferred from what is specifically stated,        2645015, at *2 (W.D. Tex. Aug. 24, 2005). Accordingly, a
even if an element of the cause of action is not specifically       finding of fraudulent joinder with regard to these claims is
                                                                    proper.
alleged.      Horizon/CMS Healthcare Corp., 34 S.W.3d at
897;       Boyles v. Kerr, 855 S.W.2d 593, 601 (Tex. 1993); see



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case
Simon 4:19-cv-00119-SDJ-KPJ           Document
      v. State Farm Lloyds, Not Reported           155(2011)
                                         in Fed. Supp.    Filed 07/22/20 Page 22 of 24 PageID #: 3857


                                                                    pierces the pleadings and examines the record as a whole,
                                                                    it finds that both Durwyn and Tanya testified at deposition
              2. Plaintiffs' Claims for Violations
                                                                    that they have never met Tousant, have no knowledge of her
                 of the Texas Insurance Code
                                                                    involvement in their insurance claim, and have no knowledge
Plaintiffs also assert claims for various violations of the Texas   of any improper conduct on her part with regard to their claim.
Insurance Code. There is no dispute in this case that an            See    Frisby v. Lumbermens Mut. Cas. Co., No. H–07–015,
insurance adjuster, like Tousant, may be held liable in his or      2007 WL 2300331, at *5 (S.D. Tex. Feb. 20, 2007) (finding
her individual capacity for deceptive or misleading acts in         fraudulent joinder in light of the plaintiff's testimony that the
violation of the Texas Insurance Code. See        Gasch, 491        defendant adjuster “never made any untrue statements to him,
F.3d at 282. Rather, the issue presented is whether Plaintiffs      never failed to tell him an important fact, and never made a
have alleged sufficient facts to support a reasonable basis to      statement ... that led him to a false conclusion”).
predict recovery against Tousant.
                                                                     *7 Ultimately, Plaintiffs' petition identifies a mere
 *6 “Plaintiffs must put defendants on fair notice of the           “hypothetical possibility” that causes of action may exist
allegations against them, not require defendants to ‘glean’         against Tousant.   Griggs, 181 F.3d at 701; see   Centro
the factual basis of such allegations from a list of ambiguous      Cristiano Cosecha Final, Inc., 2011 WL 240335, at *3.
legal conclusions.” Taj Props., LLC v. Zurich Am. Ins. Co.,         This does not suffice to establish a reasonable basis for
No. H–10–2512, 2010 WL 4923473, at *4 (S.D. Tex. Nov.               predicting recovery.      Griggs, 181 F.3d at 701;       Centro
29, 2010). In the instant case, the court finds that Plaintiffs'    Cristiano Cosecha Final, Inc., 2011 WL 240335, at *3.
allegations regarding Tousant are conclusory and fail to allege     Hence, Plaintiffs' petition fails to meet the liberalized notice
any specific conduct that could support a claim for relief
                                                                    pleading standards adopted by Texas state courts.       Griggs,
under the Texas Insurance Code. See id.; see also   Griggs,         181 F.3d at 699 (“We cannot say that [the plaintiff's] petition,
181 F.3d at 700–01. Specifically, all of Plaintiffs' factual        which mentions [the defendant] once in passing, then fails to
allegations are grouped indiscernibly against “Defendant,”          state any specific actionable conduct on her part whatsoever,
“Defendants,” or “State Farm and Tousant.” Thus, Plaintiffs'        meets even the liberalized requirements that permit notice
petition does not distinguish Tousant's actions from those
                                                                    pleading.”); see     Centro Cristiano Cosecha Final, Inc.,
of State Farm. See     Taj Props., LLC, 2010 WL 4923473,            2011 WL 240335, at *14–15; Hayden, 2011 WL 240388, at
at *4 (“Allegations merely asserted against ‘Defendants,’           *8. Thus, because Plaintiffs' petition does not assert a viable
without alleging what facts are attributed to the adjuster          basis for recovery against Tousant under any theory alleged,
individually as opposed to the insurance company, do not            the court finds that Tousant was improperly joined to this
provide a reasonable basis for recovering from the adjuster.”).     action.
Furthermore, Plaintiffs' factual allegations concerning the
purported violations of the Texas Insurance Code are near-
verbatim recitals of the statute itself. 3 Plaintiffs do not        III. Conclusion
                                                                    An evaluation of the relevant facts and controlling law
describe any specific, actionable conduct by Tousant. 4 See
                                                                    reveals that this court has subject matter jurisdiction over this
id. (denying remand in a case involving a petition with nearly
                                                                    action and that it was properly removed. Although no federal
identical factual allegations); see also      Centro Cristiano      question is presented, complete diversity of citizenship exists
Cosecha Final, Inc., 2011 WL 240335, at *14 (denying                between the parties, as the in-state defendant was improperly
remand where petition “for the most part ... merely tracked         joined, and the amount in controversy exceeds $75,000.00.
the statutory provisions”); Hayden v. Allstate Tex. Lloyds, H–      Thus, Tousant's citizenship is disregarded for purposes of
10–646, 2011 WL 240388, at *8 (S.D. Tex. Jan. 20, 2011) (“If        removal, she is dismissed as a defendant to this action, and
Plaintiff merely names a non-diverse individual as a party and      her initial joinder presents no ground for remand.
recites the words of the statute without pointing out facts that
establish the claim, the paucity of factual allegations leads to    Accordingly, Plaintiffs' Motion to Remand is DENIED.
the conclusion that the non-diverse individual has been named
merely to defeat diversity.”). 5 Finally, even when the court



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Case
Simon 4:19-cv-00119-SDJ-KPJ           Document
      v. State Farm Lloyds, Not Reported           155(2011)
                                         in Fed. Supp.    Filed 07/22/20 Page 23 of 24 PageID #: 3858


All Citations

Not Reported in Fed. Supp., 2011 WL 13216963




                                                     Footnotes


1      In support of their position, Plaintiffs point to the Texas Department of Insurance (“TDI”) website, which
       describes State Farm as a “domestic” organization. Regardless of the nominal designation listed on the TDI
       website, it is well-settled that the citizenship of a Lloyd's Plan insurer such as State Farm is determined by
       the citizenship of its underwriters. See Massey, 993 F. Supp at 570 (“[T]he United States Supreme Court
       has consistently held for over one hundred years that the citizenship of an unincorporated association ...
       is determined ... solely by the citizenship of its members.”) (emphasis in original). Although it is true that
       State Farm has designated Lloyd's, Inc.—a Texas corporation—as its attorney-in-fact in Texas, an attorney-
       in-fact is merely an agent for the Lloyd's plan insurer that is “authorized by the underwriters to execute
       insurance policies and acts for those underwriters by doing so.”     Royal Ins. Co. of Am., 3 F.3d at 882–
       83 (emphasis in original); accord Castillo v. State Farm Lloyd's, 210 Fed.Appx. 390, 393 (5th Cir. 2006).
       Accordingly, an attorney-in-fact is not a “member” of a Lloyd's plan insurer, and its citizenship is irrelevant
       for diversity purposes.   Salazar, 455 F.3d at 572 n.1;     Royal Ins. Co. of Am., 3 F.3d at 882–83; Massey,
       993 F. Supp. at 570.
2
       See also      D'Souza v. Peerless Indem. Ins. Co., H–10–4431, 2011 WL 285154, at *2 (S.D. Tex. Jan. 25,
       2011);    Centro Cristiano Cosecha Final, Inc. v. Ohio Cas. Ins. Co., H–10–1846, 2011 WL 240335, at *12–
       14 (S.D. Tex. Jan. 20, 2011); Rankin Rd., Inc. v. Underwriters at Lloyds of London, ––– F. Supp. 2d ––––,
       ––––, 10–CV–2226,     2010 WL 4007619, at *6 (S.D. Tex. Oct. 12, 2010); SL FUS of Houston, L.L.C. v.
       InSightec–TXSonics, Inc., H–10–2066, 2010 WL 3984669, at *3 & n.8 (S.D. Tex. Oct. 8, 2010); Murphy v.
       Broyhill Indus., Inc., 3:08–CV–2092,      2009 WL 1543918, at *4–5 (N.D. Tex. June 2, 2009); Warren v. State
       Farm Mut. Auto. Ins. Co., 3:08–CV–0768, 2008 WL 4133377, at *4 (N.D. Tex. Aug. 29, 2008).
3      For example, Plaintiffs' petition alleges, “Defendant misrepresented to Plaintiffs that the damage to the
       Property was not covered under the Policy, even though the damage was caused by a covered occurrence,”
       “Defendants failed to make an attempt to settle Plaintiffs' claim in a fair manner, although they were aware
       of their liability,” and “Defendants refused to fully compensate Plaintiffs, under the terms of the Policy, even
       though Defendant failed to conduct a reasonable investigation.”
4      Indeed, Plaintiffs' petition does not even allege that Tousant was the adjuster responsible for processing
       Plaintiffs' insurance claim. See Jimenez v. Travelers Indem. Co., No. H–09–1308, 2010 WL 1257802, at *4
       (S.D. Tex. Mar. 25, 2010) (noting that the petition failed to identify the defendant as the adjuster who denied
       or delayed the plaintiff's claims); Bailey v. State Farm Lloyds, No. H–00–3638, 2001 WL 34106907, at
       *5 (S.D. Tex. Apr. 12, 2001) (“The complaint does not even make clear that [the defendants] are adjusters
       employed by State Farm or that they were responsible for processing [the plaintiffs'] claims.”).
5      The court notes that some courts within this circuit have found similar factual allegations that closely track
       the statutory language sufficient to support a reasonable basis for recovery. See   Harris v. Allstate Tex.
       Lloyd's, No. H–10–0753, 2010 WL 1790744, at *4 (S.D. Tex. Apr. 30, 2010). In such cases, however, the
       statutory language is usually supplemented with additional allegations directed at the in-state defendant
       that clarify the specific conduct constituting the purported violation. See, e.g., Myers v. Allstate Tex.
       Lloyd's, No. 1:10–CV–172, 2011 WL 846083, at *12 (E.D. Tex. Mar. 8, 2011) (“Other courts have concluded


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                 7
Case
Simon 4:19-cv-00119-SDJ-KPJ           Document
      v. State Farm Lloyds, Not Reported           155(2011)
                                         in Fed. Supp.    Filed 07/22/20 Page 24 of 24 PageID #: 3859


      that a non-diverse defendant was not improperly joined on Texas Insurance Code claims when a plaintiff's
      pleading ascribed specific conduct to the defendant, such as misrepresenting that a policy covers plumbing
      leaks and thereafter hiring a biased engineer; misrepresenting that a policy provides 100 per cent coverage
      against mold damage; misrepresenting that defendant was present at plaintiff's home to inspect mold
      damage and that mold damage did not exceed plaintiff's deductible; and failing to commission a reasonable
      engineering inspection and indoor air quality investigation of the Plaintiffs' home.”) (internal quotations and
      citations omitted);    D'Souza, 2011 WL 285154, at *2–3 (petition included allegations that the defendant
      adjuster “performed perfunctory inspections upon the property which resulted in incomplete and inaccurate
      assessments of Plaintiffs' damages,” “spent an insufficient amount of time—less than one hour—inspecting
      Plaintiffs' home,” and “forced [Plaintiffs] to wait an unreasonable amount of time—approximately one month
      —before receiving the results of [the] inspection”);       Rodriguez v. Standard Guar. Ins. Co., No. HH–10–
      3065, 2010 WL 4877774, at *6 (S.D. Tex. Nov. 23, 2010) (statutory language was combined with allegations
      that the adjuster “only inspected [plaintiffs'] property for ten minutes, wrote a report that failed to include all
      the damages he noted upon inspection, and severely undervalued the costs of repair and replacement”). No
      such clarifying allegations regarding Tousant's conduct are presented here.


 End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          8
